In an action, inter alia, to direct defendant Trans World Life Insurance Company to pay plaintiffs a certain sum of money as reimbursement for expenses, the said defendant appeals (1) as limited by its brief, from so much of an order of the Supreme Court, Nassau County, entered July 20, 1976, as (a) granted plaintiffs’ motion for partial summary judgment and directed it to pay plaintiffs and defendant Homes a certain sum of money and (b) dismissed its three affirmative defenses, and (2) from a judgment of the same court, entered thereon on July 20, 1976. Order affirmed insofar as appealed from and judgment affirmed, with one bill of $50 costs and disbursements jointly to respondents appearing separately and filing separate briefs. The record supports the determination of Special Term to grant partial summary judgment to plaintiffs and to dismiss appellant’s affirma*908tive defenses. Hopkins, Acting P. J., Martuscello, Latham and Damiani, JJ., concur.